Citation Nr: 1505961	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-05 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a disability claimed as Parkinson's disease, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971, with service in the Republic of Vietnam from December 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Board remanded the current issue for further evidentiary development.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, but finds that additional development is necessary prior to appellate review.

Pursuant to the Board's March 2014 remand instructions, an opinion from a VA neurologist was obtained in May 2014.  The neurologist discussed the nature of the Veteran's parkinsonian symptoms, and addressed whether they were related to herbicide exposure.  However, the Board also asked the neurologist to provide an opinion on whether the Veteran's current disability was directly related to service or had its onset in service, if he determined that the Veteran did not have Parkinson's disease.  As the neurologist opined that the Veteran most likely had vascular Parkinsonism, rather than Idiopathic Parkinson's Disease or Diffuse Lewy Body Disease, but did not provide an opinion on whether the condition had its onset in service or could be related to service for reasons other than herbicide exposure, the claim must be remanded to obtain that opinion.

Although the Veteran did not respond to the request as to whether his claim for disability benefits from the Social Security Administration (SSA) included his symptoms consistent with Parkinsonism, the timing of the reported disability claim (2008 or 2009) suggests the SSA records would likely contain records reflecting relevant symptomatology.  On remand, these records should be requested. 

Finally, the Veteran submitted additional evidence, including treatment records and an internet article discussing the symptoms of Parkinson's disease, following issuance of the last supplemental statement of the case and without a waiver of  AOJ consideration.  Those records must be considered on remand.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any SSA disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.

2.  Return the claims file to the May 2014 neurologist, if available.  If that neurologist is not available, the claims file should be forwarded to another neurologist to obtain the requested opinion.  If the neurologist determines that an additional examination or any tests are necessary to render the opinion, such should be authorized.


Following review of the claims file, the neurologist should provide an opinion as to whether the Veteran's vascular Parkinsonism, or any other diagnosed disease resulting in Parkinson-like symptoms, at least as likely as not (a 50 percent probability or greater) had its onset in service or can be attributed to service for reasons other than herbicide exposure.  A rationale for the conclusion reached should be provided.  

If the neurologist cannot provide the requested opinion without resorting to speculation, he or she should include an explanation of why that is so (e.g. lack of sufficient information or evidence, the limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, the record should again be reviewed, to include consideration of the evidence submitted by the Veteran after issuance of the June 2014 supplemental statement of the case.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




